Trulite, Inc.
3 Riverway, Ste. 1700
Houston, Texas 77056



August 7, 2006


Mr. Jonathan Godshall
5360 Spring Park
Houston, TX 77056 


Dear Mr. Godshall:


Trulite, Inc., a Delaware corporation (“Trulite”), is pleased to offer you
employment beginning July31, 2006, on the terms described below.
 
1.  Duties of Employee. You will serve as President and Chief Executive Officer
of Trulite, with the duties and responsibilities customary to that position
including management team build out and oversight, board involvement, fund
raising, product development, market development and maintaining the financial
health of the Company. This position reports to the Board of Directors of
Trulite. You will be required to perform faithfully and diligently the services
and functions relating to this position or otherwise reasonably incident to this
position as may be designated from time to time by the Board of Directors of
Trulite. You must devote time, attention, energies and business efforts to your
duties as are reasonably necessary to carry out your duties. By signing this
letter, you confirm that you are under no contractual or other legal obligations
that would prohibit you from performing your duties with Trulite starting August
7, 2006.
 
2.  Location. You will initially work out of the Trulite offices located at
Three Riverway, Suite 1050, Houston, Texas.
 
3.  Compensation and Employee Benefits. As compensation for the services
rendered by you as described above, you shall be entitled to receive the
following:
 
(a)  Salary. Your initial base salary will be paid at a rate equal to One
Hundred Twenty Thousand and 00/100 Dollars ($120,000.00) per year and will be
payable on Trulite’s regular payroll dates. After the current round of
fundraising occurs, or by November 30, 2006, whichever occurs sooner, your
salary will increase to a rate equal to Two Hundred Thousand and 00/100 Dollars
($200,000.00) per year and will be payable on Trulite’s regular payroll dates.
 
(b)  Benefits. As long as they are kept in force by Trulite, you shall be
entitled to participate in and receive company benefits as set out in the
Trulite Human Resource’s Guidelines. Trulite reserves the right to amend, modify
or otherwise change the terms and conditions of such benefits upon notice to
you.
 
(c)  Bonus. Within six (6) months of hire, you will be required to develop a
cash incentive plan for yourself and other employees (the “Cash Incentive
Plan”). You will establish performance goals applicable to the Cash Incentive
Plan. After review by the Board of Directors, the Cash Incentive Plan will take
effect on the date determined by the Board of Directors.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)  Vacation and Holidays. You will receive (i) a paid vacation of not less
than two (2) weeks per year, and (ii) all standard holidays of Trulite, as
determined by Trulite from time to time. Unused vacation days will not accrue
and will not carry over from one year to the next. The time for such vacations
shall be selected by you and approved by the Chairman of the Board of Trulite.
Vacation eligibility shall be effective from the date of employment. Additional
vacation time, but in no instance more than a total of four weeks in any year,
may be granted by the Chairman of the Board after taking into consideration the
requirements of the business.
 
(e)  Stock Consideration. Subject to approval by the Company’s Board of
Directors, which approval shall not be unreasonably withheld, you will be
granted an option to purchase 5 percent on a fully diluted basis (excluding
warrants) of the shares of the Company’s Common Stock at the fair market value
on the date the Board approves the option grant, which is 676,626 shares.
Subject to Board approval, options will be granted at the time this offer letter
is approved by the Board. Additional options for 5% of any new stock issued and
any new options issued (excluding warrants and options issued to you) after the
date of the first grant will be granted at the time that the currently
anticipated round of financing is completed or by December 31, 2006, whichever
is earlier. Vesting will be over a four year period: twenty five percent (25.0%)
of the shares subject to any option will become exercisable on June 15, 2007;
twenty five percent (25.0%) of the shares subject to any option will become
exercisable June 15, 2008; twenty five percent (25.0%) of the shares subject to
any option will become exercisable on June 15, 2009; and, twenty five percent
(25.0%) of the shares subject to any option will become exercisable on June 15,
2010. Options will be exercisable for no more than seven years from the date of
your employment with the Company. There will be an acceleration of vesting on
change of control, merger, or buyout of the company.
 
4.  Term. The initial term of employment shall be for twelve (12) months
beginning August 7, 2006. If Trulite elects not to renew your contract on the
one year anniversary of employment, you will receive your base salary in effect
at that time for a period of one hundred twenty (120) days as a severance
package. Either you or Trulite may terminate your employment at any time and for
any reason during the employment term. However, Paragraph 5 of this Agreement
governs the terms and conditions that apply upon termination that occurs prior
to the end of the one-year term.
 
5.  Termination. If the employment relationship is ended prior to the conclusion
of the one-year term, the following terms and conditions apply:
 
(a)  Termination with Cause. In the event of termination for Cause (defined
below) by Trulite, you will be entitled to receive the base salary then in
effect for a period of one (1) month from the termination date. You shall also
have ninety (90) days to exercise stock options vested if terminated for cause.
A “Cause” event within this section means any of the following: (i) the wrongful
appropriation for your own use or benefit of property or money entrusted to you
by Trulite; (ii) your conviction for fraud, misappropriation or embezzlement, or
any felony of moral turpitude; (iii) your continued willful disregard of your
duties and responsibilities as determined in good faith by the Board of
Directors and after written notice from the Chairman of the Board of such
disregard and your failure to cure within thirty (30) days of such written
notice; (iv) your continued violation of Trulite policy after written notice and
failure to cure within thirty (30) days of such written notice (other than
policies as to drug or alcohol abuse for which no notice and cure period shall
be required); or (v) your material breach of any of the terms set out in this
offer letter as determined in good faith by the Board of Directors and failure
to cure such breach within thirty (30) days of written notice from the Chairman
of the Board of such material breach. Trulite and you agree that “cause” and
“for cause” shall not include: (x) any act or omission that was based upon (A)
authority given pursuant to a resolution duly adopted by the Board, (B)
instructions of the Chairman of the Board of Trulite or (C) the advice of
counsel for Trulite, or (y) any act or omission that you believed in good faith
to have been in the interest of the Company, without the intent on your part to
gain therefrom, directly or indirectly, a personal profit or benefit to which
you were not otherwise legally entitled.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  Termination without Cause or Voluntary Resignation by You for Good Reason.
Trulite may terminate without cause or you may voluntarily resign your position
with Trulite for Good Reason (defined below), at any time on thirty (30) days
advance written notice. Your employment will terminate at the end of the thirty
(30) day period. In the event of such termination by Trulite or Good Reason
resignation by you, you will be entitled to receive the base salary then in
effect for a period of six (6) months from the termination date. Stock options
previously granted and not yet exercised will continue to vest for twelve (12)
months following such termination or Good Reason resignation per the appropriate
vesting schedule. Options will expire if not exercised within twelve (12) months
after such termination date. For purposes of this subsection (b), “Good Reason”
shall mean circumstances in which: (i) Trulite’s material breach of any terms
set out in this offer letter and failure of Trulite to cure such breach within
thirty (30) days after receiving written notice from you of such breach; (ii)
your base salary is reduced below your base salary in effect from time to time
pursuant to this offer letter; (iii) any material adverse change in your fringe
benefits, unless such change applies similarly to all participants of such
fringe benefit plans/policies or applies equally to all similarly situated
executives; (iv) your position and/or duties are materially modified or you no
longer report to the Board of Directors.. If you are terminated without cause or
voluntarily resign for Good Reason, you will be reimbursed for any and all
relocation expenses.
 
(c)  Termination by You in Your Sole Discretion. You may voluntarily resign your
employment in your sole discretion. In such case you shall, not less than sixty
(60) days prior the last day of your employment (the “Effective Termination
Date”), give the Board of Directors written notice your intention to terminate
employment with Trulite. In the event you terminate your employment , (i) the
only compensation to which you will be entitled will be payment of your base
salary (then in effect) through the effective termination date, and (ii) stock
options will continue to vest up to, and through, the Effective Termination
Date.
 
 
 

--------------------------------------------------------------------------------

 
 
6.  Confidentiality. You will be required, as a condition of your employment
with Trulite, to strictly maintain the confidentiality of any confidential
business matters pertaining to Trulite. You agree not to use any confidential
information acquired during your employment for your own personal benefit or for
the benefit of persons other than Trulite. You agree that your obligations under
this paragraph shall continue in effect after termination of your employment,
regardless of the reason or reasons for termination, and whether such
termination is voluntary or involuntary on your part.
 
7.  Non-Compete Agreement. At the inception of your employment with Trulite, you
will be required to sign a non-compete agreement related to the Trulite chemical
hydride and fuel cell technology as it relates to current Trulite products which
would remain in effect for twelve (12) months after termination of employment.
 
8.  No Conflicting Obligations. By accepting this offer, you represent and
warrant that your acceptance of employment with Trulite does not and will not
breach any agreement to keep in confidence any trade secrets or other
confidential data, knowledge or information, which you previously acquired in
trust or confidence. Trulite agrees that you may serve on the Board of Directors
of up to two companies other than Trulite, including your current position on
the Board of First Texas Holdings, as long as those companies do not compete
with Trulite and as long as such duties do not materially interfere with your
responsibilities in your position with Trulite.
 
9.  Withholding Taxes. All forms of compensation in this letter are subject to
applicable withholding and payroll taxes.
 
10.  Choice of Law, Venue and Forum. This agreement, the entire relationship of
the parties hereto, and any litigation between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of Texas,
without giving effect to its choice of laws principles. Exclusive venue for any
litigation between the parties hereto shall be in Harris County, Texas, and
shall be brought in the State District Courts of Harris County, Texas, or in the
United States District Court for the Southern District of Texas, Houston
Division. The parties hereto waive any challenge to personal jurisdiction or
venue (including without limitation a challenge based on inconvenience) in
Harris County, Texas, and specifically consent to the jurisdiction of the State
District Courts of Harris County and the United States District Court for the
Southern District of Texas, Houston Division.
 
11.  Entire Agreement. This letter supersedes and replaces any prior
understandings or agreements, whether oral, written or implied, between you and
Trulite regarding the matters described in this letter.
 
12.  Invalid Provisions. Should any portion of this letter be adjudged or held
to be invalid, unenforceable or void, such holding shall not have the effect or
invalidating or voiding the remainder of this agreement and the parties hereby
agree that the portion so held invalid, unenforceable or void shall, if
possible, be deemed amended or reduced in scope, or otherwise be stricken from
this letter to the extent required for the purposes of validity and enforcement
thereof.
 
If you wish to accept this offer, please sign and date one of the enclosed
copies of this letter and return to William J. Berger, Chairman of the Board of
Trulite. As required by law, your employment with Trulite is also contingent
upon your providing legal proof of your identity and authorization to work in
the United States.
 
 
 

--------------------------------------------------------------------------------

 
 
If you have any questions related to this offer of employment, please feel free
to call me.

        Sincerely,


Trulite, Inc.
(a Delaware Corporation)
 
   
   
    By:   William J. Berger  

--------------------------------------------------------------------------------

William J. Berger, Chairman of the Board    

 
I have read and accept this employment offer. I understand my start date is
August 7, 2006. I understand that either I or Trulite may terminate the
employment relationship at any time, subject to the terms of this offer letter.
 


 

/s/ Jonathan Godshall 8/7/2006 Jonathan Godshall Effective Date

 
     
 
 
 

--------------------------------------------------------------------------------

 